Opinion by
Judge Crumlish, Jr.,
On October 2, 1966, Appellant Jensen was apprehended for speeding at a rate of seventy-three (73) miles per hour in a fifty-five (55) mile per hour ¡zone in violation of §1002(b) (6) of The Vehicle Code, Act of April 29, 1959, P. L. 58, as amended, 75 P.S. §1002 (b) (6). Appellant, after being notified of the opportunity for a hearing,1 mailed in the fine and costs in the amount of fifteen dollars. This was accompanied by a letter of protest stating that his speed was 63 and not 73 miles per hour. Upon receipt of certification of the conviction by the Secretary, six points were assigned to Appellant’s record pursuant to the provisions of §619.1 of The Vehicle Code, 75 P.S. §619.1.
*453On February 17, 1967, notice was sent to Appellant directing him to report for Driver Improvement instruction and also indicating that a suspension of bis driving privileges would be imposed at a later date. Jensen appealed from this action of tbe Department. Upon motion of tbe Commonwealth, tbis appeal was quashed as being premature because tbe suspension bad not as yet been ordered.
Appellant was once again directed to attend Driver Improvement School but failed to do so. Pursuant to §619.1(f) of Tbe Vehicle Code, 75 P.S. §619.1(f), five additional points were added to Appellant’s record and be was thereafter notified that having accumulated 11 points, bis driving privileges were being suspended for a 75 day period. On appeal,2 tbe Court of Common Pleas of Cambria County affirmed tbe action of tbe Department. We must affirm.
Appellant’s sole contention is that be was not traveling 73 miles per hour when clocked by tbe policeman but was going more in tbe vicinity of 63-65 miles per hour. Thus Appellant admits that be was speeding but alleges that tbe actual rate of speed was different from that for which he was charged and convicted. Tbis argument, which may or may not be meritorious,3 should have been proffered at a bearing upon tbe conviction and not here where we are considering tbe license suspension. Jensen was charged with traveling at a rate of 73 miles per hour in a 55 miles per hour zone and by *454paying the fine and costs, he pleaded guilty to that charge. “[W]here the operator pays the fíne and costs, this amounts to a waiver of hearing and a plea of guilty and is tantamount to an admission of conviction.” Commonwealth v. James, 6 Pa. Commonwealth Ct. 493, 496, 296 A. 2d 530, 531 (1973); See also Stout Motor Vehicle License Case, 199 Pa. Superior Ct. 182, 184 A. 2d 108 (1962); Commonwealth v. Halteman, 192 Pa. Superior Ct. 379, 162 A. 2d 251 (1960). In Preston Motor Vehicle Case, 216 Pa. Superior Ct. 415, 168 A. 2d 233 (1970), it was held that payment of a fine and costs even under protest was a plea of guilty and an admission of conviction.
Jensen should have taken advantage of the hearing on the conviction and there attempted to prove that he was not driving at the rate of speed charged. This may have resulted in a lessening of the suspension period. Having admitted, by pleading guilty to the charge of driving at the rate of 73 miles per hour, we have no alternative but to affirm the action of the lower court.
Affirmed.

 AppeUant aUudes to the alleged insufficiency of the notice here because it directed him to appear or pay the fine and costs within ten days. Appellant admits, however, that no attempt was made to obtain a continuance or make other arrangements.


 A supersedeas staying the suspension pending the outcome of the appeal was granted.


 The Commonwealth could not produce the inspection certificate of the police car involved which would show that the car’s speedometer had been checked within thirty days of the arrest although the policeman noted on the violation slip that the speedometer had, in fact, been checked within ten days of the violation. He got this information off of the inspection certificate that was carried in the car. It has since been destroyed.